112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Timothy Edward HOLZ, Appellant,v.Gary GRIMES, Appellee.Timothy Edward HOLZ, Appellant,v.Gary GRIMES, Appellee.Timothy Edward HOLZ, Appellant,v.Gary GRIMES;  Officer Hammond, Sebastian County DetentionCenter Deputy;  Officer Cox, Sebastian CountyDetention Center Deputy, Appellees.
No. 96-2200.
United States Court of Appeals, Eighth Circuit.
Submitted April 23, 1997.Decided April 30, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Timothy Edward Holz, an Arkansas inmate, appeals the district court's1 judgment in favor of defendants in his 42 U.S.C. § 1983 actions following a bench trial.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's judgment was correct for the reasons stated in its thorough memorandum opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Holz's motion for a writ of mandamus.



1
 The Honorable Beverly R. Stites, United State Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)